Warren E. Burger: We'll resume in 837 and Mr. Mukai, you have about five minutes remaining.o
Robert L. Mukai: Thank you, Your Honor. Mr. Chief Justice and may it please the Court. At the close of Court yesterday I was discussing the fact that the private conduct which is authorized by the California statute could in no sense be considered a violation of the antitrust laws because it does not involve conduct, which has been declared illegal under the antitrust laws. Far from it, the conduct is protected by the Noerr-Pennington political action exception. I also would stress that the act itself, even if it did authorize conduct which was not political action, and which could conceivably be held to violate the antitrust laws but for the statute itself would still constitute state action under the test.
William H. Rehnquist: Mr. Mukai, are we as free in dealing with an appeal from a judgment of a three-judge District Court to consider a matter that was not passed on by a three-judge District Court as we would be of considering a petition for certiorari in the Court of Appeals.
Robert L. Mukai: I must confess some ignorance as to that Mr. Justice Rehnquist. I assume that is the case, but I did not research that particular point. This quickly because the point is made I think in appellant's replied briefs. Under the standards that this Court has come down with in the five or six cases really in the last four or five years, the conduct here of making a protest to the board would be clearly authorized by a state statute exhibiting a clear intent to remove this operation of this particular industry from competition and therefore, from the application of the Sherman Act and there is a clear intent in the statute to substitute state regulation. As established I think in the briefs distinguishes it from (Inaudible) of Cantor, Lafayette Power and the Schwegmann case of 1951.
Warren E. Burger: Do you agree that the contract clause issue is no longer in the case?
Robert L. Mukai: Yes I do. I would in closing like to make several general comments about the Sherman Act issue here, and also the Commerce Clause issue which the appellees have tendered by way of footnote. I think that as far as the preemption issue is concerned here, appellee's argument has an Alice in Wonderland quality to it. You have a statute which does not authorize illegal conduct in the Sherman Act and which does have adequate state supervision. To extend the idea of --
William J. Brennan, Jr.: On that question (regarding state's supervision, you said it's just like these other cases where the Parker against Brown exception is going to apply. But here what kind of state -- what the does the state do other than to say that the nearby dealer shall be protected from competition? That's all its says, isn't it.
Robert L. Mukai: Well, the statute provides that of course there will be a board hearing as to whether or not there'll be any permanent prohibition of putting in the new franchise. The state also controls the time during which the temporary order will be in effect because the board can hold a hearing quickly or it can wait the full 60 days. It must hold the hearing within 60 days.
William J. Brennan, Jr.: But, it's just a yes or no situation, either the new dealership can open or it can't. There is no continuing regulatory supervision of any kind.
Robert L. Mukai: That's correct, that's correct, there is no continuance.
William J. Brennan, Jr.: And the sole state interest is in protecting the old dealer from additional competition by a new dealer.
Robert L. Mukai: I would phrase it slightly differently. I think it's to prevent overloading in a particular --
William J. Brennan, Jr.: To prevent too much competition is another way, then.
Robert L. Mukai: That might deprive consumers of warranty facilities through business failures and things of that type, yes. That's -- I think --
William J. Brennan, Jr.: You don't describe this as protecting consumers, do you?
Robert L. Mukai: I think it is in part designed for that, yes.
William J. Brennan, Jr.: Well,I see.
Robert L. Mukai: Certainly, to the same extent the State of Maryland's law was in the XY cases.
William J. Brennan, Jr.: Well, nothing in our opinion suggest that the State of Maryland law did anything for the consumer did it?
Robert L. Mukai: That didn't seem to be crucial for the opinion, no. I would lastly say that it seems to me that the antitrust laws yoked with the supremacy clause as a poor vehicle to be used to strike down statutes, which maybe unpleasing to manufacturers. Essentially GM complains, it's a bad law, and they don't like it. I think that's quite questionable, Congress and other state legislators have passed similar laws but the remedy in that case is not before this Court. It is before the state legislators and the automobile manufacturers lack neither the sophistication or the resources to get an adequate hearing in state legislatures. I'd like to reserve whatever time we have left for rebuttal.
Warren E. Burger: Very well. Mr. Coleman, you may proceed whenever you're ready.
William T. Coleman, Jr.: Good morning, Mr. Chief Justice, may it please the Court. The basic issue here is whether under the Fourteenth Amendment a state may grant private individuals the unrestrained use of state power to exclude selectively other private individuals from enjoying the common occupations of life for substantial periods of time. Such a grant of state power to private individuals ought to be particularly suspect since once exercise whether individually or collectively it results in a horizontally imposed restraint on trade long held per se legal under the Sherman Antitrust Law. Now, let me make crystal clear that appellants do not challenge the power of the state to regulate business activities within its boarders through active state supervision. What it does challenge is the ability of an existing franchise dealer to use state power selectively, arbitrarily, and capriciously to prevent other equally competent and qualified franchise dealers from enjoying their franchise. The existing franchise dealers can do this because the state issues even though the statute is a for core statute, a temporary injunction in favor of the existing dealer without any notice, any hearing or even the slightest consideration by any state official. Such a total avocation of state power to private individuals lies at the heart of the matter. It's not only unreasonable, I really submit it's outrageous.
John Paul Stevens: Mr. Coleman, the three-judge court in this case as I understood it, held that I think quite clearly if perhaps implicitly that the state could do precisely this so long as sufficient procedural due process was afforded, isn't that correct?
William T. Coleman, Jr.: Yes sir.
John Paul Stevens: And in your opening statement, I think you posed the question as whether or not the state can do it all with or without procedural due process.
William T. Coleman, Jr.: So, the state could not do it in this matter where they put in the hands of private individual the uncontrolled power to keep another person out of business.
John Paul Stevens: Can't do it all or can't do (Voice Overlap)
William T. Coleman, Jr.: Well, if what you're saying Your Honor, I think you'd have a different question. If what you're saying is that the state would determine that in California for example, there was sufficient number of business dealers and we're not going to let any other business dealer in. I think you had a completely different question there, but what we claim here is the particular wrong is the state advocated its power and instead says,We'll do nothing, but if any private competitor, the one person that has an interest adverse to the interest of the other person objects, you then have this injunction issue. In other words, I'd like to say here, this ought to be clear, under this statute, once General Motors entered into the franchise agreement with Miller and Fox and each of them already had a state license, at that point, under this statute the state was powerless to do anything. In the first place, if the franchise was set more than ten miles, not in the 314 mile area, no one could do anything, if it were within the area as you pointed out Justice Stevens, and no one objects it, my clients had an absolute right to open and it's only because there's somebody in that area which I think everyone here has to agree has to be the one person that I cannot depend upon to give me a fair, unbiased determination as to whether there is a violation of the statute. That's the one person that can prevent me from going ahead with the fruits of my contract and that's why I think --
William H. Rehnquist: Don't you think that's a constitutional argument (Voice Overlap) Is that a constitutional?
William T. Coleman, Jr.: Yes sir.
William H. Rehnquist: Lack of procedural due process.
William T. Coleman, Jr.: Lack of procedural process and a state -- number one, number two, a state statue which gives private individuals the uncontrolled right to affect my liberty and that strictly the Richmond, the Eubank versus Richmond case, Your Honor, where the Court said there that you can't have a statute which says that the landowners, if two-thirds of them decide where the property line should be, that ends the matter and that's where you put the property on.
William H. Rehnquist: Well, what if General Motors and your client, General Motors and the new franchise did have an agreement to open up at particular place, but it's zoned residentially?
William T. Coleman, Jr.: Well sir we don't have that problem here because in this case the places which was selected were already used as automobile places.
William H. Rehnquist: Well, what if it were?
William T. Coleman, Jr.: Well that's, if you had a general law, a general law applicable to everybody, not a law where only and only my competitor can bring it into force and a law where when he brings it into force prior to any state hearing, he gets all the relief that he's trying to get and that's what the wrong here. If what you're saying is can you have a general statute, regulatory statute saying that in a particular area, if you don't -- if it doesn't qualify that there can be a hearing or you can object and the state independently determines I will or I will not, that's completely the difference.
William H. Rehnquist: Well, you can get an immediate injunction, can't you? In most states, if a person simply opens up and use that is not permitted under the zoning law?
William T. Coleman, Jr.: Well sir, based upon the wisdom of your own rules, you don't get immediate injunctions in the federal court. What you do is you file a piece of paper, you file a pleading, you have an affidavit and then the most independent person of all, a federal district judge passes upon that and I've won some and I've lost some, Your Honor.
William H. Rehnquist: Well, how about a state court?
William T. Coleman, Jr.: Well, I'm pretty sure that if any state court raises Judge -- Justice White opinion in the North Georgia Finishing Company case, I think that a state court ought to be constitutionally under the same restriction. That's what the whole line of Fuentes case is about --
Byron R. White: So your problem would be cured here if the California law said that when -- you can't put in a dealership, unless some -- unless there's an objection filed. If there's an objection filed, we shall hold a hearing, and you won't be prevented from putting it in until the hearing is over and if it goes against you? Let's suppose that's the scheme. They have the hearing and they decide that the objection is valid, we're not going to permit another dealerin this area, would your problem all be over?
William T. Coleman, Jr.: Well that's a different case if what you're saying is that if it were a statute on which before the state powers exercise that we obtain a hearing, then obviously we could no longer argue the due process issue. We may have other issues in the case, but we wouldn't have to --
Byron R. White: So your problem is devoted to the period below before there is a hearing in a state decision?
William T. Coleman, Jr.: That's right, yes, yes.
Byron R. White: Although only in my examples, the state procedures would never be engaged, unless some private party filed an objection?
William T. Coleman, Jr.: Well, I think that's a more difficult case. I think that what usually happens -- I think that the statute ought to read that a state independently or upon objections. I mean, you know, for example when most statute say that if you file and someone had standing of due cause makes an objection or the state independently and I think that one of the wrong of this statute is the state independently can never act and it could only act if a competitor comes on. I think that it's clear in this case, since there is no hearing that under your cases of the Court that the statute is clearly unconstitutional. If you say there is a hearing, then obviously you don't have the constitutional issue but you might have other issues if you say that there will only be a hearing if a competitor is the one that asked for the hearing. I just think that's a different case. With respect to Fox, the record is clear that Fox had a franchise agreement, he had a license. All he wanted to do was to add another line to the place, his place of business. It's equally clear that under state law, having a license, his only duty was to indicate to the state official where the location was going to be. At that point, the state gave him an entitlement. He had the right to go forward and the only thing that prevented him from going forward was this particular statute enacted lately which said, Oh wait, if a competitor objects, you can't go forward. He doesn't have to give me any reason whatsoever. All he does is file and if you look at the record on page 77, you will see the objection. It just says, I object and based upon that, Fox was held up for over 11 months. He lost the entire season of sale and we think that's what's wrong with this statute. I think I made it clear as to what I think the liberty interest is. I think that every American citizen has an absolute right to go into business and he or she cannot be interfered with except under a state statute which either regulates somebody generally applying to everyone or one which first applies for a type of hearing.
William J. Brennan, Jr.: Well, you rely for your basic constitutional liberty upon cases such as Meyer against Nebraska, don't you?
William T. Coleman, Jr.: Among ten or 12 others it's been cited on --
William J. Brennan, Jr.: (Voice Overlap) 12 others, so in that case that the three-judge court particularly relied upon. And in that case, the Court held that that all the hearings in the world wouldn't have made that statute valid. That wasn't a procedural due process.
William T. Coleman, Jr.: That's right, Your Honor. You've made the point I've been trying to make dramatically about the (Inaudible). But with all due respect, well, Justice Rehnquist sometime said that because after Meyers, a statute permits a certain type of substantive regulation, that means that Meyers has been overruled, there's no liberal interest, it doesn't. It just means that there's still the liberty interest but the Court will permit state action to affect that. But what we're saying is that one way you can affect it in this type of statute applying only to competitor is without requiring a hearing.
William J. Brennan, Jr.: But the Meyer case and that line of cases Pierce against the Society of Sisters and so on, doesn't -- those are not procedural due process case, aren't they?
William T. Coleman, Jr.: That's right, we used Meyers only to establish that we have a liberty(Voice Overlap).
William J. Brennan, Jr.: Those cases held that the state couldn't do what it did at all, with all the hearings in the world, it still couldn't do it.
William T. Coleman, Jr.: That's right for one, because the person had a liberty interest and we say that once you recognize that a liberty interest then they can't do what they wanted to do here without a certain type of hearing. We also say we have an entitlement in Justice Powell in his opinion in the Kennedy case on that Kennedy and once again says that once you establish either by the Constitution or by statute that you have an entitlement and Justice Brennan, you, in the Goldberg case, once you establish that, then you have the right to say that the state cannot affect that without granting me a hearing. And even though Justice Rehnquist would say and I think erroneously, that at that state, if the same statute like in Arnett says but our hearings are different type of hearing that somehow you read that back in the cut down on the liberty or entitlement interest. Fortunately for me, six members of this Court have held to the contrary and I think for that reason that my cycle fits you that there is this liberty interest. Then you have to determine, can this type of interest be taken away by a competitor without a hearing once I demonstrate that there is an entitlement under the license that I demonstrate to you that here the state license gave my clients and including General Motors this right. Can that right be affected not by the state acting independently but by private competitor without first getting a hearing? I don't think I have to argue the question of the hearing because here there was no hearing at all.
John Paul Stevens: Mr. Coleman, just to be sure I understand your submission, I take it you emphasize the absence of any governmental participation prior to the adverse impact on the liberty interest which you claim.
William T. Coleman, Jr.: Yes sir.
John Paul Stevens: Which, if I understand you correctly, would mean that your argument would not cast any doubt on the validity of a statute which flatly prohibited new dealerships within a 10-mile radius of old dealerships or alternatively a statute which said you cannot open a new dealership without getting permission from an appropriate licensing agency or something like that and you'd apply it to a state agency for a new dealership.
William T. Coleman, Jr.: Well I think --
John Paul Stevens: Either those would be safe under your argument.
William T. Coleman, Jr.: I -- there'd be a different problem.
John Paul Stevens: But I'm thinking your argument wouldn't be (Voice Overlap).
William T. Coleman, Jr.: My argument would not go to that and I must be -- because I'm affected greatly by Justice Brennan's opinion in the Bell versus Burson case. In the first paragraph of that opinion said, if you have a state statute which said that anybody that wanted to drive a car had to have automobile insurance, that that statute would probably be constitutional, but if the state statute doesn't do that and say that if you drive and you don't have insurance that if you're there and get into an accident and if you don't pay up in a certain time and therefore, it's at fault that we're going to keep you from enjoying this license. Then under those circumstances, you first have to have some type of hearing, so we would have to say here that obviously, if you drew a different statute, we'd have a different problem, but we think under this statute you don't have that type of problem and it's clear that the state isn't thinking about barring all the automobile dealers. What it did was to put in the hands of the competitor this type of action, which we think it's clearly unconstitutional. Now, I would next like to turn to the antitrust and supremacy argument.
John Paul Stevens: Let me ask one other question if I may before you do. Could we view this statute as the equivalent of creating a legislative or statutory presumption that every new dealership within ten miles of an old dealership is contrary to state policy in some way?
William T. Coleman, Jr.: No sir.
John Paul Stevens: And why not?
William T. Coleman, Jr.: Simply because under those facts if you opened up and a dealer within that area doesn't do anything, the state is powerless to act.
John Paul Stevens: Is there experience under the statute as to how most of these disputes are resolved?
William T. Coleman, Jr.: Yes sir, the footnote in our briefs sir, there were 170 protest. I think it's about page 33, but in footnote in our brief sir, there were 170 protest filed, only one has ever been sustained.
John Paul Stevens: Is that a matter of public record or that's in the record (Voice Overlap)
William T. Coleman, Jr.: It's a record of my good friend, one of the parties wrote a letter and said -- it's clear there's no doubt I think.
John Paul Stevens: I see.
William T. Coleman, Jr.: So that should dramatically show to you --
John Paul Stevens: So you would say the experience would demonstrate that the presumption runs the other way.
William T. Coleman, Jr.: Well, it certainly does and if you just look at it why should it be that if there's business decision that there should be additional dealer selling Buick, this statute is 314 miles, do you realize that's every city -- that means you can block people from going to any city more than one other than -- other than Los Angeles and San Diego. Those are the only two cities.
Byron R. White: Well, do you think a state can have a general statute? Justice Stevens asked you about you can't put it in a dealership without permission. Suppose the state said, before you can establish a dealership, you must give us notice and give us 90 days to investigate and meanwhile, you may not establish the dealership.
William T. Coleman, Jr.: The state -- (Voice Overlap) the state one did not do that here sir.
Byron R. White: Sir?
William T. Coleman, Jr.: The state -- that's a completely different question and what would happen here is (Voice Overlap) you had the privilege of --
Byron R. White: Would you say that you were denied of due procedural process or something?
William T. Coleman, Jr.: What I would say is whatever my rights are, they're not in the hands of my private competitor.
Byron R. White: Well that maybe true --
William T. Coleman, Jr.: They're in the hands of a public official --
Byron R. White: That maybe true but you're being deprived of your liberty, unless without a hearing for 90 days.
William T. Coleman, Jr.: Well sir, when you were in the Justice Department, you had matters of merger sometimes and you got a certain time to act but if people could come into you and say, Mr. Justice, I got a problem we want to(Voice Overlap).
Byron R. White: I know (Voice Overlap) we're dealing with my example, not yours.
William T. Coleman, Jr.: That's what I'm saying, I'm saying that the moment it's a state official, I as a citizen have the right to go to that state official to explain to him--
Byron R. White: The state official says, You just give us 90 days and we're not talking to you for 90 days. Just stay out for 90 days and we may give you permission, we may not.
William T. Coleman, Jr.: Well, that's a completely different case and if I could show that he was acting arbitrarily or something I'd have a different problem --
Byron R. White: But assuming -- as assuming that would be good, assuming that would be acceptable, do you think putting it in the hands of the private party to trigger the delay is itself unconstitutional.
William T. Coleman, Jr.: Yes sir I do. I think that's what the Richmond case holds, I think.
Byron R. White: And that isn't quite a procedural due process issue.
William T. Coleman, Jr.: Well, what really happened was that that your decisions developed that way even before you got to the due process. The due process is an additional reason. I mean that's two separate, that's why we mentioned the Richmond case, Your Honor, because long before you got to this later due process, the Court already recognized that this was improper, but then you add to the private the fact that --
Byron R. White: Well, I would really like to get your -- I think that to me anyway, the important have your view on whether you think the state could itself say, "Delay for 90 days and we won't talk to you meanwhile, but you got to get our permission and we're not going to give it to you for 90 days." Now, if that is acceptable, then you must rely on the other branch of your argument.
William T. Coleman, Jr.: But no sir. I don't -- I think even that's acceptable I don't have to -- if the state statute goes on and says, but I as a state have no concern in this. But I would only get concern if a private competitor who's within a certain area files a paper. I think that's a completely different case. That's what the wrong is to trigger here particularly when they already have a license.
Byron R. White: I don't know why that makes it into a procedural due process case.
William T. Coleman, Jr.: Well, because I think that there, what the state has done is to say that we're not going to decide this legislatively. We're going to decide this in a judicatory proceeding, and once you have a judicatory proceeding, which is based upon fault, then you have the rules of the game which says that you don't affect a person's right without first giving him some type of hearing. Incidentally that footnote is on page 10 of the brief, I apologize. I next would like to turn --
Warren E. Burger: Before you go on Mr. Coleman, would you say it's beyond state power taking Justice White's illustration in part. You say there must a be a 90-day waiting period while the state or the local authority as its surrogate checks into the traffic patterns possible increased air pollution because of the greater frequencies of cars and so forth. Would that be unreasonable?
William T. Coleman, Jr.: Well, that would be a completely different statute and if what you're saying is that if the state had said that before anybody who's going to business, you have to file a piece of paper with the state and the state for a certain period of time will suspend any hearing on that to develop the proper type of evidence then obviously because we live in an organized society where it takes time to decide something. You have to -- you have to recognize that public officials can't act the next day. Certainly, Justice White, you're talking about a statute of general application and I think it makes all the difference in the world. I mean this kind of cases make it quite different. You're talking about generally where you affect it --
Byron R. White: (Voice Overlap) it's just general about automobile dealers, that's all, it's -- it says if you're going to establish another dealership within a 10-mile radius, if you're going to have more than one, you must give us notice and you have got to wait 90 days.
William T. Coleman, Jr.: Yes but that's not the statute.
Byron R. White: Well, I know that's not the statute and how about that statute, would it be acceptable or not?
William T. Coleman, Jr.: That statute would raise other problems. It wouldn't raise the problems that --
Byron R. White: Well, how would you solve that problem?
William T. Coleman, Jr.: Well --
Byron R. White: Would it be constitutional or not?
William T. Coleman, Jr.: Well, I'd have to read the statue first, there you don't --
Byron R. White: Well, I have just given it to you.
William T. Coleman, Jr.: Well today, the reason why I'm not being more forthcoming to you than I normally would be sir, I've had experience to this fear, you just don't get statutes drawn that simply. And I have to read the statute and I don't want anybody to say that I've concede that any statute here --
Byron R. White: No I know, I never heard you conceded very much (Voice Overlap).
Speaker: (Voice Overlap) that your present argument would not apply to that statute.
William T. Coleman, Jr.: That's right, I would say that's a different case. And maybe GM will get a different lawyer to argue that one, but this particular one that's not my problem and I think that's a completely different case. As I said I'd like to turn to the antitrust consistency argument. GM entered into an agreement with Fox to sell Buick. After reviewing the facts and making a determination that the Pasadena location would comply with Section 3063 of the Act, but two competing dealers who also have GM agreements jointly protested. The Act inferred upon them the power without any independent state decision to prevent Fox as a competing dealer from locating in the territory because it is within the 314-mile area and Mr. Justice Marshall, when you indicated that there was an empire planned. That has been changed and it was changed because of in part the decision of the Third Circuit in the Holiday Inn case and GM felt that perhaps it might be a problem if you would permit some of the existing dealers to object to a new dealer coming in. And so therefore, with respect to this type of decision, there is not an empire plan, but that is the reason why it seems that this statute has to be bad because if you say that GM with its dealers cannot make this type of arrangement, then clearly, a competing dealer merely by saying, I protest ought not for a period from 90 days to a year-and-a-half be able to impose what is basically a horizontal trade restraint. As I understand the law, the Sherman Act says that any statute, state statute which permits a private competitor to do this is invalid. That's what I think your decision in Schwegmann says, in Schwegmann, the liquid distributor had a valid contract for retail price maintenance with some local retailers. The Louisiana statute, however, attempted to arm the private competitor with the ability to extend this contract by making such price fixing enforceable against non-signing retailers. Because this extension conflicted with basic antitrust principle, the Louisiana statute was preempted by the Sherman Act. In Schwegmann, this Court never inquired into whether any private individual had violated the antitrust law. For all higher value imposed restrictions to restrain trade are patently pernicious and are per se violations of the Federal Antitrust Law.
John Paul Stevens: But Mr. Coleman, don't you have a problem with the facts that here if there is an agreement between the existing dealer who objects and the General Motors. The agreement is one which permits the new company to new dealership to open. The existing dealer can object without agreeing with anybody, so where do you get the conspiracy element of the Sherman Act violation.
William T. Coleman, Jr.: What you do sir is the same way with Schwegmann. The fact is that you have a state statute which permits --
John Paul Stevens: Did that gave affect to a vertical agreement between the liquor company and its wholesaler and its retailer. There was an underlying agreement there which you don't have here.
William T. Coleman, Jr.: Well sir, what you have here, you have a state statute which permits an individual to bring about the same type of conduct that normally he could only bring about by way of an agreement. You know suppose you had a state statute which says --
John Paul Stevens: But you're saying is that a state statute replaces the conspiracy element of the Sherman Act?
William T. Coleman, Jr.: That's right because it permits a private individual acting by himself to bring about exactly the same result that otherwise --
John Paul Stevens: I don't think any case has so held.
William T. Coleman, Jr.: Well, I think --
John Paul Stevens: The Schwegmann, as I say have a two-party agreement in it.
William T. Coleman, Jr.: Well, I would ask you to reread Schwegmann because I think that Schwegmann does not depend upon any agreement, which is anyway has determined to be illegal or improper. What Schwegmann says is that you can't use the state power to bring about exactly the same result that otherwise you can bring about only by an agreement. And I think that the only thing that would save the statute would be the so-called Parker doctrine, but if there's is anything clear from Cannor and your case is decided in less two or three years is that the state has to do something in terms of act of supervision before you say the Parker doctrine is applicable and here there is no act of supervision whatsoever. I didn't think I was going to get this far without Justice White asking me about the question he asked the other day about this question of whether since we raised both issues below and now the Court passed upon one constitutional issue.
Byron R. White: Is there any problem with respect to the other?
William T. Coleman, Jr.: I think under the cases, I think the case that you were referring to was Hogan versus Lathen and as I read that case or somebody read it for me last night then I read it this morning. That case says that both issue with constitutional issues also what we're asking here is only what the Court did in Ohio Bureau of Employment versus Hodory, which is 431 U.S. --
Byron R. White: And haven't we said three-judge courts would normally reach the supremacy clause issue first?
William T. Coleman, Jr.: I dont think that's what you said, you said -- but if they don't reach that first and they decide the other issue, both would never both submit it and here they're both constitutional issues which in Hagen you indicated that there's not -- and we submitted both of them. And we argued both of them equally as vigorously. Now, if the Court says as I look at the constitutional cases dealing with the due process, that's so clear that our resolve on that phase is they give us the injunction and I don't see it how we can do anything else but accept it and wait hoping that nobody would take it --
Byron R. White: Well, if we disagree with you on your first submission, what should we do with your supremacy clause issue, remand it.
William T. Coleman, Jr.: No sir, I think that you should resolve it here. I think that the facts are clear, the argument is clear and in my understanding is that what you did in Ohio Bureau of Employment versus Hodory and also, Sterling versus Constantin, thank you sir.
Warren E. Burger: Mr. Mukai.
Robert L. Mukai: Mr. Chief Justice and may it please the Court. Mr. Coleman suggest that the Schwegmann decision relieves the appellees of the necessity of demonstrating at least some conduct violative of the federal antitrust laws. I would ask the Court to refer to page 386 of that decision reported in 341 U.S in which Justice Douglas unequivocally stated that the scheme their question would be illegal, would be enjoined and would draw civil and criminal penalties and that no court would enforce it. And that was the Louisiana statute which was struck down by this Court in Schwegmann. So it is our submission that Schwegmann cannot relieve the appellees of stating an antitrust claim without showing the predicate facts necessary to make out a violation of some federal antitrust statute. With the Court's permission, Mr. Coleman has pointed out or has characterized a right existing in appellees which depends in large part upon the view that the license granted to a dealer provides him with some unassailable right to locate wherever he wants. In effect, Mr. Coleman posits a portable property interest in the dealer which you could not be deprived of without a due process hearing. Well, his characterization is mistaken because a fixed geographical location is integral to the initial issuance and the continued entitlement to a dealer license under California law. In Section 11712 of the California Vehicle Code, the Department of Motor Vehicles, the licensing authority is prohibited from issuing a dealer license to an applicant without an established place of business. Section 11721 requires the automatic cancellation of a dealer license whenever a dealer abandons an established place of business. Section 11713 makes it a violation of the code not to maintain an established place of business and Section 40000.11 makes that violation a misdemeanor under California law. Your Honors, I see that my time has expired and I thank the Court for its attention.
Warren E. Burger: Thank you gentlemen, the case is submitted.